DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed September 8, 2021 (hereinafter “Reply”).
Claims 5, 7, 8-13, 15, 21-30 are amended.
Claims 1-4 and 16-20 are canceled.
Claims 5-15 and 21-30 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 5-15 in the reply filed on December 8, 2020 is acknowledged.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-15 and 21-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 5-15 and 21-30 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 5-15 and 21-30 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 5-15 and 21-30 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 5, 21, and 26 recite determining, for a plurality of users associated with client devices, high dimensional vector representations having a first dimensionality that include covariates reflecting attributes associated with the plurality of users; converting a plurality of digital content responses associated with distributing digital content to the client devices of the plurality of users into a set of ordinal labels; training a transformation matrix for projecting vector representations of the plurality of users into a second dimensionality lower than the first dimensionality by extracting, based on the set of ordinal labels, nonlinear representations having the second dimensionality for the plurality of users utilizing an ordinal scatter discrepancy model that reduces scatter within respective ordinal labels and increases scatter between noncontiguous ordinal labels and generating, based on the extracted nonlinear representations, balanced nonlinear representations having the second dimensionality for the plurality of users utilizing a maximum mean discrepancy model that balances a distribution between a control group of the nonlinear representations and a treatment group of the nonlinear representations; generating, utilizing the transformation matrix, modified vector representations having the second dimensionality from the vector representations for the plurality of user; utilize a matching machine learning model trained for predicting counterfactuals to generate predicted counterfactuals for the plurality of users from the balanced nonlinear representations; and generating, utilizing the predicted counterfactuals, a predicted performance of digital content with regard to the distribution of the digital content to the client devices of the plurality of users. Claims 6-15, 22-25, and 27-30 further specify characteristics of the data used in the algorithms or features of the algorithms themselves.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features for manipulating vectors, converting data in mathematical structures, performing mathematical operations to numerical data in the data structures such as extracting nonlinear representations using an ordinal scatter discrepancy model, generating balanced nonlinear representations by utilizing a maximum mean discrepancy model, and utilizing a matching model (including one called a matching machine learning model), as well as the other mathematical operations and models recited in the claims, are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the use of these analyses as the basis for predicting performance of digital content is commercial or legal interactions including advertising, marketing or sales activities or behaviors.
Thus, the concepts set forth in claims 5-15 and 21-30 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 5 recites a non-transitory computer readable medium, at least one processor, client devices, and a computing device that perform the operations. Claim 12 further recites providing digital content item for display to client devices. Claim 21 recites in a non-limiting preamble that its method is computer-implemented (but does not include any further details on how the method is implemented by a computer), and providing digital content item for display to client devices. Claim 26 recites similar features as claims 5 and 21 and further recites one or more memory devices and one or more computing devices configured to perform the operations. Claim 30 recites that the digital content is displayed as image or video.

Claims 5, 21, and 26 also recite that the matching model it uses is a matching machine learning model. However, even though the term itself uses the word “machine,” this recitation appears merely to be descriptive of a class of learning models that are capable of being implemented by a machine, but not that they are required to be. As shown by a previous version of claim 21, a machine is neither required to implement or train the matching model. Thus, simply renaming the machine model to a “matching machine learning model” does not transform these mathematical models into additional elements.

Examiner notes that for the purpose of compact prosecution, these rejections under § 101 will also present an alternative ground of rejection in which the claimed matching machine learning model is not considered as part of the identified abstract ideas but instead is addressed as an additional element. However, the identification of the matching machine learning model as an additional element does not 

The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer, non-transitory computer readable medium, client devices, at least one processor, memory devices, and computing devices—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0139]-[0154]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to provide digital content items for display to client devices (whether as image or video) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). In the second, alternative ground of rejection under § 101 in which using a matching machine learning model is also considered an additional element, the only ties of this element to a machine are in its name and that a machine is using it, which also amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The claims do not include any specifics as to what makes the matching machine learning model different from the previously-claimed matching model. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See 
Thus, claims 5-15 and 21-30 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 5-15 and 21-30 are directed to abstract ideas.

Step 2B
Claims 5-15 and 21-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to implement the identified abstract ideas is the well-understood, routine, and conventional computer functions of perform repetitive calculations or receive, process, and store data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to provide digital content items for display to client devices (whether as image or video) is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). And again, when considering the second, alternative ground of rejection under § 101 in which the matching machine learning model is also considered an additional element, the only ties of this element to a machine are in its name and that a machine is using it, which also amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 5-15 and 21-30, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Statement Regarding Prior Art
The independent claims includes features for determining, for a plurality of units, high dimensional vector representations having a first dimensionality that include covariates associated with the plurality of units; converting a plurality of outcomes associated with the plurality of units into a set of ordinal labels; extracting, by utilizing an ordinal scatter discrepancy model based on the set of ordinal labels, nonlinear representations having a second dimensionality lower than the first dimensionality for the plurality of units; generating, by utilizing a maximum mean discrepancy model and based on the nonlinear representations, balanced nonlinear representations having the second dimensionality for the 
For following references have been identified as the closest prior art of record.
Bottou et al (U.S. Pub. No. 2012/0158488 A1) teaches techniques for offline counterfactual analysis. For example, counterfactual analysis can be performed “offline”, or “after the fact”, based on data collected during a trial in which random variations are applied to the output of the system whose parameters are to be the subject of the counterfactual analysis. A weighting factor can be derived and applied to data collected during the trial to emphasize that data obtained when the random variations most closely resembled the output that would be expected if counterfactual parameters were utilized to generate the output. If the counterfactual parameters being considered differ too much from the parameters under which the trial was conducted, the offline counterfactual analysis can estimate a direction and magnitude of the change of the system performance, as opposed to deriving a specific expected system performance value. In economic transactions, the random variations can be considered variations in the price paid by another party, thereby enabling derivation of their marginal cost.
Cai et al. (U.S. Pub. No. 2018/0314920 A1) teaches techniques for unification of classifier models across device platforms of varying form factors and/or sensor calibrations. A methodology implementing the techniques according to an embodiment includes extracting classification features from data provided by sensors associated with a first device platform. The method also includes applying a feature mapping function to the extracted features. The feature mapping function is configured to transform the features such that are suitable for use by a classifier model that is trained on data provided by sensors associated with a second device platform. The method further includes executing the classifier model on the transformed features to generate classifications, for example recognized activities associated with use of the first device.
Fahner (U.S. Pub. No. 2011/0137847 A1) provides techniques for estimating potential future outcomes resulting from decision alternatives is presented to enable lenders to make lending related decisions. The estimation is based on a propensity score variable that encompasses an effect of multiple 
Mori et al. (U.S. Pub. No. 2019/0197038 A1) teaches calculating, in accordance with a maximum mean discrepancy, a similarity level between a first feature distribution correlating to a first distribution information item stored in a distribution database and a second feature distribution correlating to a second distribution information item stored in the distribution database. The second distribution information item is different from the first distribution information item. The maximum mean discrepancy is a distance measure indicative of the similarity level between the first and second feature distributions. Then, it is determined whether the calculated similarity level is equal to or higher than a predetermined threshold, and the first feature distribution and the second feature distribution are integrated into a common feature distribution upon determining that the calculated similarity level is equal to or higher than the predetermined threshold.
Sadagopan et al. (U.S. Pat. No. 10,552,863 B1) teaches approaches for causal effect estimation for optimizing campaigns (such as marketing campaigns) based on both short term and long term behaviors of users. A computing system learns an incremental outcome prediction model using training data comprising a marketing campaign log entry of a subject user and another marketing campaign log entry of a corresponding user, which represents a counterfactual outcome for the subject user. A marketing campaign can be selected for another user using the learned model.
Sheppard et al. (U.S. Pub. No. 2019/0385189 A1) teaches techniques for determining causal effects. For example, a first set of weights for a first set of covariates corresponding to a treatment dataset and a second set of weights for a second set of covariates corresponding to a control dataset using 
Hartford et al. (“Counterfactual Prediction with Deep Instrumental Variables Networks,” arXiv:1612.09596v1 [stat.AP] 30 Dec 2016) has been cited to further show the state of the art with respect to techniques for predicting counterfactuals.
The closest art of record, including the combination of Bottou, Cai, Fahner, Mori, Sadagopan, Sheppard, and Hartford, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged, including the features identified above. Further, one of ordinary skill in the art at the effective filing date of the claimed invention would not look to combine Bottou, Cai, Fahner, Mori, Sadagopan, Sheppard, and Hartford, or the closest art of record, to arrive at the present claims.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims “incorporate any asserted abstract idea into a practical application by improving the functioning of a computer or other technology or technological field.” Reply, p. 13. More specifically, applicant argues that “the claims incorporate any recited mathematical concepts and/or organization of human activity into a practical application” and “improves the functioning of a computer or other technology or technical field by improving the accuracy and precision of distributing digital content to client devices by training and utilizing a particular transformation matrix Ex Parte Hannun decision. Reply, p 16.
Examiner disagrees for the following reasons.
First, the changes to the claims that rename the previously-recited matching model to a matching machine learning model appears exactly to be a “drafting effort” to make a class of mathematical operations, relationships, and algorithms appear to have a technical characteristic. However, even though the term itself uses the word “machine,” this recitation appears merely to be descriptive of a class of learning models that are capable of being implemented by a machine, but not that they are required to be. As shown by the previous version of claim 21, a machine is neither required to implement or train the matching model. Thus, simply renaming the machine model to a “matching machine learning model” does not transform these mathematical models into additional elements. To the extent that the term implies that the learning model is used with a machine and is also considered an additional element for purposes of showing an alternate ground of rejection under § 101, the only ties of this element to a machine are in its name and that a machine is using it, which also amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). 
Second, these alleged improvements are not reflected in the claims. The claims do not require any particularly large amount of data to process, list a limited number straightforward steps that can be reasonably carried out by the human mind with pen and paper, and result in the prediction of a counterfactual—i.e., that something is not the case. It is not clear how taking these steps using the particular mathematical techniques increase the speed over other techniques, such as using a decision tree or simulating a coin flip to arrive at a result. Even approaches that can determine counterfactuals of a two-dimensional representation are not necessarily improved upon by an approach that first translates this two-dimensional representation into a single-dimension representation that, only after conversion, can be utilized by a matching model to produce a result.
Third, these alleged improvements would be to the data science and mathematics fields—not to a particular technology or technological fields. In other words, the alleged improvement would be to the  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). Thus, to the extent that the combination of mathematical techniques is an improvement for data analysis over the other algorithms for data analysis (e.g., those existing algorithms in ¶¶ [0104]-[0109] in applicant’s Specification), this allegedly-improved abstract idea is nevertheless an abstract idea. The fact that automating the abstract idea with a computer could make its handling of the algorithm faster is insufficient to demonstrate a practical application of the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to techniques for predicting counterfactuals.
Bottou et al (U.S. Pub. No. 2012/0158488 A1) (offline counterfactual analysis);
Cai et al. (U.S. Pub. No. 2018/0314920 A1) (unification of classier models across device platforms);
Fahner (U.S. Pub. No. 2011/0137847 A1) (causal modeling for estimating outcomes associated with decision alternatives);
Mori et al. (U.S. Pub. No. 2019/0197038 A1) (maximum mean discrepancy models);
Pillai et al. (U.S. Pub. No. 2019/0362242 A1) (measuring effect of participation in an activity);
Sadagopan et al. (U.S. Pat. No. 10,552,863 B1) (machine learning approach to causal effect estimation);
Sakai et al. (U.S. Pub. No. 2006/0002604 A1) (pattern inspection);
Sheppard et al. (U.S. Pub. No. 2019/0385189 A1) (determining causal effects); and
Hartford et al. (“Counterfactual Prediction with Deep Instrumental Variables Networks,” arXiv:1612.09596v1 [stat.AP] 30 Dec 2016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622